The opinion of the court was delivered by
Stiles, J.
This was’an action to enjoin the execution of a deed of real estate, alleged to have been sold by the marshal of the city of Whatcom, for non-payment of certain *413taxes, and to set aside the certificates given by the marshal showing the aforesaid sale. Upon the final hearing, the relief prayed for was granted by the court below, and the case has been brought here upon the pleadings and findings of the superior court, without the testimony.
Under the ruling in Enos v. Wilcox, ante, p. 44, this court cannot review the case under these circumstances, and the judgment is therefore affirmed.
Anders, O. J., and Hoyt, Scott and Dunbar, JJ., concur.